IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Estate of William Henry Fillhart :
No. 32-93-0409                          :
                                        :
Appeal of: William H. Coyle             :     No. 2534 C.D. 2015


                                     ORDER



             NOW, December 5, 2016, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge